Order entered July 11, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00393-CR

                  ANTHONY DAVID MARONEY, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 073585

                                      ORDER

      We REINSTATE this appeal.

      We abated because the trial court had not yet sentenced appellant, making

appellant’s notice of appeal premature. See TEX. R. APP. P. 27.1(b). On June 28,

2022, the reporter’s record was received. Included in the record is the June 16,

2022 punishment hearing. Because appellant has been sentenced, it appears we

have jurisdiction over this appeal.
      We ORDER the reporter’s record filed as of the date of this order.

      The clerk’s record was filed May 23, 2022. However, that record does not

include the final judgment or anything filed after May 17, 2022. We ORDER

Grayson County District Clerk Kelly Ashmore to file, WITHIN FIFTEEN DAYS

OF THE DATE OF THIS ORDER, a supplemental clerk’s record with all

relevant documents filed after May 17, 2022 to date, including the trial court’s

judgment.

      We DIRECT the Clerk to send copies of this order to the Honorable Larry

Phillips, Presiding Judge, 59th Judicial District Court; to Kelly Ashmore, Grayson

County District Clerk; to appellant; and to counsel for all parties.



                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE